 

Exhibit 10.11

 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (the “Agreement”), is entered into as of
this 31st day of May 2013, by and between AURIOS, INC., an Arizona corporation
(“Seller”) and TRUE GRAVITY ENTERPRISES, INC., an Arizona corporation
(“Purchaser”).

 

R E C I T A L S:

 

A. WHEREAS, Seller has owned and operated a business manufacturing and selling
vibration isolation products, including the ProMax MIB, the Classic MIB and the
Isotone MB (the “Products”);

 

B. WHEREAS, Seller had a non-exclusive, worldwide license (the “License”) from
Advanced Vibration Technologies, Inc. (“AVT”), an Arizona corporation, to
produce the Products, which are Seller’s only Products, under a license
agreement (the “License Agreement”);

 

C. WHEREAS, the License Agreement and License can be terminated due to a
transfer of ownership of AVT to a party who is a competitor of Seller;

 

D. WHEREAS, AVT has transferred ownership to a third party that is a competitor
of Seller and has terminated the License and License Agreement with Seller; and

 

E. WHEREAS, Purchaser, which is an Affiliate of Paul Attaway, a director,
officer and principal shareholder of Seller, desires to purchase and Seller
desires to sell certain assets relating to its Products because of the
termination of the License and the License Agreement, as more particularly
described in Exhibit A hereto (the “Assets”), all on the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Purchaser and Seller hereby agree as follows:

 

C O V E N A N T S :

 

1. Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, on the Closing Date Seller shall hereby sell, convey, transfer and
assign to Purchaser and Purchaser shall hereby purchase from Seller, all of
Seller’s right, title and interest in and to the Assets upon payment of the
Purchase Price as provided in this Agreement.

 

2. No Assumption of Liabilities. Purchaser shall not assume any liabilities or
obligations in connection with its purchase of the Assets.

 

3. Purchase Price. The purchase price (“Purchase Price”) is Sixty-Two Thousand,
One Hundred Sixty-One and 00/100 Dollars ($62, 161) and shall be paid by
Purchaser through the exchange and payment in full of the Promissory Note issued
by Seller to Purchaser, dated January 1, 2007, set forth as Exhibit B.

 



4. Closing. The Closing Date shall be the 31st day of May, 2013 or such other
date as shall be mutually agreed upon between the parties to this Agreement.

 

5. Interim Considerations. Between the date of this Agreement and the Closing
Date, Seller shall maintain and keep the Assets in good working order, repair
and condition and will keep in full force and effect insurance now maintained
with respect to the Assets.

 





 

 

6. Representations and Warranties of Seller. Seller represents and warrants to
Purchaser that:

 

6.1 Ownership and Authority. Seller is the sole owner of the Assets and has the
requisite power and authority to own and transfer such Assets, to enter into
this Agreement and to carry out the transactions contemplated hereby.

 

6.2 Title. Seller has good and marketable title to all of the Assets, free and
clear of all security interests, liens, encumbrances, mortgages or charges of
any nature whatsoever, except as disclosed on Exhibit A, which liens shall be
discharged in full at or before the Closing Date and evidenced by appropriate
releases of liens and payment of associated indebtedness (the “Releases”) to be
delivered to Purchaser at Closing.

 

6.3 Condition of Assets. The Assets are in good working order, repair and
condition and shall be in such state at the Closing Date.

 



6.4 Authority and Consent. Seller is an Arizona corporation duly organized,
validly existing and in good standing under the laws of the State of Arizona and
has authority to enter into this Agreement and to carry out the transactions
contemplated hereby. Seller has read and understands this Agreement, has
consulted with legal and accounting representatives to the extent deemed
necessary and has the capacity to enter into this Agreement and to carry out the
transactions contemplated hereby without the consent of any third party.

 



6.5 Finders. Seller has paid no fees, commissions or other compensation or
payments to any broker, finder, financial consultant or similar person claiming
to have been employed or retained by or on behalf of Seller in connection with
this Agreement or the transactions contemplated hereby.

 



7. Representations and Warranties of Purchaser. Purchaser represent and warrant
to Seller that:

 

7.1 Authority and Consent. Purchaser is an Arizona corporation, duly organized,
validly existing and in good standing under the laws of the State of Arizona and
has authority to enter into this Agreement and to carry out the transactions
contemplated hereby.

 

7.2 Finders. Purchaser has paid no fees, commissions or other compensation or
payments to any broker, finder, financial consultant or similar person claiming
to have been employed or retained by or on behalf of Purchaser in connection
with this Agreement or the transactions contemplated hereby.

 

8. Due Diligence Inspection of Assets. Prior to the Closing Date, Purchaser and
its representatives shall have the right to inspect all Assets, upon reasonable
notice of the proposed times and dates thereof. Seller shall cooperate with all
reasonable requests by Purchaser for information.

 

9. Conditions Precedent to Purchaser’s Obligations. The obligations of Purchaser
pursuant to this Agreement are subject to the fulfillment to Purchaser’s
satisfaction on or before the Closing Date of each of the following conditions:

 

9.1 Representations and Warranties. The representations and warranties made by
Seller in this Agreement or in any Exhibit furnished pursuant to this Agreement
shall be true and correct as of the date of this Agreement and as of the Closing
Date, except for changes therein contemplated by this Agreement.

 



 

 

9.2 Seller’s Performance. Seller shall have performed and complied with all
agreements, terms and conditions required by this Agreement.

 

9.3 Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident
thereto shall be reasonably satisfactory in substance and form to Purchaser and
its counsel.

 

9.4 Title. At or prior to the Closing Date, Seller shall deliver to Purchaser
the following documents transferring title in the Assets to Purchaser:

 

9.4.1 Seller shall deliver to Purchaser all appropriate bills of sales,
assignments and other instruments, including the Bill of Sale set forth as
Exhibit C, assigned documents of title, giving and conveying to Purchaser all of
Seller’s right, title and interest in and to the Assets; and

 

9.4.2 Duly executed Releases of any liens on the Assets.

 

9.5 Possession. On the Closing Date, Seller shall deliver to Purchaser
possession of the Assets.

 

10. Conditions Precedent to Seller’s Obligations. The obligations of Seller
under this Agreement are subject to the fulfillment to Seller’s satisfaction on
or before the Closing Date of each of the following conditions:

 

10.1 Payment. Purchaser shall have paid to Seller the Purchase Price as
described in Section 3 of this Agreement by delivery of the Note for
cancellation.

 



10.2 Representations and Warranties. The representations and warranties made to
Seller in this Agreement or in any Exhibit pursuant to this Agreement shall be
true and correct as of the Closing Date.

 

10.3 Purchaser’s Performance. Purchaser shall have performed and complied with
all agreements, terms and conditions required by this Agreement.

 

10.4 Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident
thereto shall be reasonably satisfactory in substance and form to Seller and its
counsel.

 

11. Indemnification.

 

11.1 Indemnification of Purchaser. Seller shall indemnify and hold Purchaser
harmless from and against and in respect of any and all claims, losses,
expenses, damages, deficiencies, costs, obligations and liabilities (including,
without limitation, interest, taxes, penalties, assessments, reasonable
attorneys’ fees, together with accountants’ and other professional fees and
other costs and expenses incident to any suit, action or proceeding) incurred or
sustained, directly or indirectly, by Purchaser which arise or result from or
constitute or relate to:

 



 

 

11.1.1 Any false or inaccurate representation of the Seller set forth in this
Agreement or in any Exhibit furnished pursuant hereto or delivered herewith, or
the omission to make any disclosure necessary to make the statements made not
misleading; or

 

11.1.2 Any breach by Seller of any representation, warranty or covenant
contained in this Agreement or in any Exhibit furnished pursuant hereto or
delivered by Seller to Purchaser on or prior to the Closing Date.

 

11.2 Indemnification of Seller. Purchaser shall indemnify and hold Seller
harmless from and against and in respect of any and all claims, losses,
expenses, damages, deficiencies, costs, obligations and liabilities (including,
without limitation, interest, taxes, penalties, assessments, reasonable
attorneys’ fees, together with accountants’ and other professional fees and
other costs and expenses incident to any suit, action or proceeding) incurred or
sustained, directly or indirectly, by Seller which arise or result from or
constitute or relate to:

 

11.2.1 Any false or inaccurate representation of Purchaser set forth in this
Agreement or in any Exhibit furnished pursuant hereto or delivered herewith, or
the omission to make any disclosure necessary to make the statements made not
misleading; or

 

11.2.2 Any breach by Purchaser of any representation, warranty or covenant
contained in this Agreement or in any Exhibit furnished pursuant hereto or
delivered by Purchaser to Seller on or prior to the Closing Date.

 

11.3 Submission of Indemnification Notices. Any notice of a claim for
indemnification under this Section 11, “Indemnification,” shall be made within
one (1) year of the Closing Date.

 

12. Risk of Loss. The risk of loss or destruction of all or any part of any of
the Assets prior to the Closing Date from any cause (including, without
limitation, wreckage, fire, theft, acts of God or public enemy) shall be upon
the Seller, and such risk shall be upon Purchaser if such loss occurs after
Closing.

 

13. Notification of Claims. Each party will promptly notify the other of any
third party claims against either party relating to the Assets of which it
receives knowledge or notice so as to permit such party an opportunity to
prepare a timely defense to such claim or to attempt settlement.

 

14. Miscellaneous.

 



14.1 Binding Agreement. The parties covenant and agree that this Agreement, when
executed and delivered by the parties, will constitute a legal, valid and
binding agreement between the parties and will be enforceable in accordance with
its terms.

 

14.2 Integration. This Agreement contains the entire understanding of the
parties in respect to the Assets. All prior and contemporaneous negotiations,
agreements, restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein shall
be deemed merged into this Agreement. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter of this Agreement.

 





 

 

14.3 Modification. This Agreement may be waived, changed, amended, discharged or
terminated only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, amendment, discharge or termination is
sought.

 

14.4 Notices. All notices, requests, demands and other communications shall be
deemed to have been duly given if mailed, certified or registered mail, postage
prepaid:

 

If to Seller:      



AURIOS INC.



7608 N. Shadow Mountain Rd



Paradise Valley, AZ 85253 Attn: Paul Attaway

 



If to Purchaser:       True Gravity Enterprises, Inc



7608 N. Shadow Mountain Rd.



Paradise Valley, AZ 85253 Attn: Paul Attaway

 

or to such other address as any party shall designate to the other in writing.
The parties shall promptly advise each other of changes in addresses for such
notices.

 

14.5 Choice of Law. This Agreement shall be governed by, construed, interpreted
and enforced according to the laws of the State of Arizona.

 

14.6 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.7 Severability. If any portion of this Agreement shall be finally determined
by any court or governmental agency of competent jurisdiction to violate
applicable law or otherwise not to conform to requirements of law and,
therefore, to be invalid, the parties will cooperate to remedy or avoid the
invalidity, but, in any event, will not upset the general balance of
relationships created or intended to be created between them as manifested by
this Agreement and the instruments referred to herein. Except insofar as it
would be an abuse of the foregoing principle, the remaining provisions hereof
shall remain in full force and effect.

 

14.8 Other Documents. The parties shall upon reasonable request of the other,
execute such documents as may be necessary or appropriate to carry out the
intent of this Agreement.

 

14.9 Headings and the Use of Pronouns. The paragraph headings hereof are
intended solely for convenience of reference and shall not be construed to
explain any of the provisions of this Agreement. All pronouns and any variations
thereof and other words, as applicable, shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
matter may require.

 

14.10 Time is of the Essence. Time is of the essence of this Agreement.

 





 

 

14.11 No Waiver and Remedies. No failure or delay on a party’s part to exercise
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by a party of a right or remedy hereunder preclude
any other or further exercise. No remedy or election hereunder shall be deemed
exclusive but it shall, where ever possible, be cumulative with all other
remedies in law or equity.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



  SELLER         AURIOS INC.,   an Arizona corporation         By /s/ Paul
Attaway   Paul Attaway   Its President         PURCHASER:       TRUE GRAVITY
ENTERPRISES, INC.,   an Arizona corporation         By /s/ Paul Attaway   Paul
Attaway   Its President

 





 

 

EXHIBIT A

 

List of Assets Purchased

Existing Product

 

●Manufacturing drawings for ProMax Bearings, Classic Bearings, Isotone Bearings,
component shelf    

●Vendor list    

●Inventory:

 

●ProMax bearings: zero    

●Classic Bearings: zero    

●lsotone Bearings: 42 boxes (each box contains three bearings)    

●Shelf: zero    

●One jig for assembly of ProMax and Classic bearings

 

New Product Development

 

●Manufacturing Drawings for Pivot Points    

●Inventory of Pivot Points, brass decoupler chairs, rubber balls, adapter bases
and accompanying set screws    

●This product is fully developed and needs sales and marketing effort.    

Additional

 

●Aurios Trade Name    

●www.aurios.net domain (recently reserved for two years)    

●Pictures (jpeg files) of product

 



 

 

